Title: To Alexander Hamilton from William S. Smith, 13 January 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            Union Brigade Jany. 13th. 1800.
          
          Enclosed I have the Honor of presenting a Letter received this evening from Lt. Baldwin, with a Copy of my answer, wherein you will notice his solicitude to retire from Service, in consequence of the bad state of his health &c. Permit me Sir, to particularly request that Lt. Baldwin may be promptly indulged by the Secretary of war, in this pursuit; I am fully convinced his health requires, his most particular and marked attention, and that he cannot, consistant with the duty he owes himself and his Country think of remaining in service, I have taken the liberty of referring him to you, pending the Question, for orders relative to his Conduct, untill you can communicate his wish to resign to The Secretary of War, & I shall feel myself obliged if you will indulge me in advocating Lt. Baldwin’s pursuit, with the Secretary, that he may not be disappointed in his wish so essential to his health and interest—
          I have the honor to be Sir, With great respect—Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        